Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in respond to application filed on February 5, 20210 and preliminary amendment filed on April 14, 2020. Claims 21-40 are pending.
This communication replaces the office action mailed on January 21, 2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 26 is objected to because of the following informalities:  claim 26, line 17, “software enabling indicato.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/ efs/guidance/eTD-info-I.jsp.

Claims 21-24, 26, and 28-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,985,957. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims 21-24, 26, and 28-40 of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 9,985,957
21. A server computer disposed within a medical facility for enabling a software feature on a plurality of apheresis machines or extracorporeal therapy machines, comprising: 
a network interface circuit configured to communicate over a network; and a processing circuit configured to: 
(Note: the claimed server computer corresponds to the claimed “local server” in the ‘957 patent)
receive over the network an electronic document comprising a digitally signed identity associated with a remote server computer disposed outside the medical facility, the electronic document further comprising a software enabling indicator, wherein the software enabling code comprises a numerical code representing the number of licenses the server computer may allocate for the software feature; generate a plurality of electronic documents, each 
transmit at least one of the plurality of electronic documents to each of the plurality of apheresis machines or extracorporeal therapy machines for use in enabling the software feature on each of the machines.




generating a software enabling indicator at the license server, the software enabling indicator comprising multiple letters and a numerical code, the numerical code representing a number of licenses to be allocated for a software feature; transmitting the software enabling indicator and a certificate signing request to a third party certificate authority; 
receiving a digitally signed electronic document containing the software enabling indicator at the 

transmitting the digitally signed electronic document from the license server to the local server disposed at the medical facility; authenticating the license server at the local server using the digitally signed electronic document; generating at the local server a plurality of second digital certificates based at least in part on the software enabling code; transmitting the second digital certificates to each of a plurality of the medical devices; determining at the medical devices whether the certificate authority of the received second digital certificates is on a list of trusted certificate authorities; enabling a software feature on the medical devices based on the second digital certificates.

1....
authenticating the license server at the local server using the digitally signed electronic document;...
23. The server computer of Claim 21, wherein the software enabling indicator comprises information about licensed software features to be enabled.
1....
the numerical code representing a number of licenses to be allocated for a software feature...

7. ...the third digital certificate comprising a software disabling code; transmitting fourth digital certificates to the medical devices to disable the software feature on the medical devices.
26. A system for enabling software features on a plurality of apheresis machines or extracorporeal therapy machines, comprising: a local server disposed within a medical facility; and a license server disposed outside a medical facility configured to: 
generate a software enabling indicator, the software enabling indicator comprising a numerical code, the numerical code representing a number of licenses to be allocated for a software feature, the software enabling indicator further including information about licensed software features to be enabled; 


provide a digitally signed electronic document based on the software enabling indicator; 



transmit the digitally signed electronic document to the local server disposed at the medical facility; 


generate at the local server a plurality of second digital certificates based at least in part on the software enabling indicator; transmit the second digital certificates to each of a plurality of the medical devices; and enable a software feature on the apheresis machines or extracorporeal therapy machines based on the second digital certificates.

generating a software enabling indicator at the license server, the software enabling indicator comprising multiple letters and a numerical code, the numerical code representing a number of licenses to be allocated for a software feature; 
transmitting the software enabling indicator and a certificate signing request to a third party certificate authority; 
receiving a digitally signed electronic document containing the software enabling indicator at the license server, the digitally signed electronic document further comprising a name of the certificate authority that digitally signed the document; 
transmitting the digitally signed electronic document from the license server to the local server disposed at the medical facility; 


generating at the local server a plurality of second digital certificates based at least in part on the software enabling code; transmitting the second digital certificates to each of a plurality of the medical devices; determining at the medical devices whether the certificate authority of the received second digital certificates is on a list of trusted certificate authorities; enabling a software feature on the medical devices based on the second digital certificates.

1.... the software enabling indicator comprising multiple letters and a numerical code...
29. The system of Claim 26, wherein the license server is configured to transmit the software enabling indicator and a certificate signing request to a third party certificate authority and to receive the digitally signed electronic document based on the software enabling indicator from the third party certificate authority.
1....
transmitting the software enabling indicator and a certificate signing request to a third party certificate authority; receiving a digitally signed electronic document containing the software enabling indicator at the license server, the digitally signed electronic document further comprising a name of the certificate authority that digitally signed the document; ...
30. The system of Claim 26, wherein the software enabling indicator comprises information about licensed software features to be disabled.
7. ...the third digital certificate comprising a software disabling code; transmitting fourth digital certificates to the medical devices to disable the software feature on the medical devices.

1.... software features on medical devices comprising apheresis machines and/or infusion pumps...
2.... generating a symmetric session key at one of the medical devices using a public key from the local server; transmitting the symmetric session key to the local server; using the symmetric session key for secure communication between the one of the medical devices and the local server.
32. The system of Claim 31, wherein the at least one machine is further configured to: use the symmetric session key to transmit status information about the at least one machine to the local server; and use the symmetric session key to set a configuration for the at least one machine from the local server.
3. The method of claim 2, further comprising: using the symmetric session key to transmit status information about the one of the medical devices to the local server; and using the symmetric session key to set a configuration for the one of the medical devices from the local server.
33. The system of Claim 26, further comprising: at least one of the plurality of apheresis machines or extracorporeal therapy machines, wherein the at least one machine is configured to: compare a validity date of one of the second digital certificates to an actual date of receipt of the one of the second digital certificates; and determine whether the one of the second digital certificates is valid based on whether a third party certificate authority of the received one of the second digital certificates is on a list of trusted certificate authorities and based on the step of 

4. ...comparing a validity date of one of the second digital certificates to an actual date of receipt of the one of the second digital certificates; determining whether the one of the second digital certificates is valid based on whether the third party certificate authority of the received one of the second digital certificates is on a list of trusted certificate authorities and based on the step of comparing the validity date 

5. The method of claim 4, wherein the digitally signed electronic document comprises a validity date, the validity date of the digitally signed electronic document used by the local server both for representing a date after which the license server can no longer be authenticated using this electronic document and for determining when the software feature is no longer enabled for use.
35. The system of Claim 26, further comprising at least one of the plurality of apheresis machines or extracorporeal therapy machines, wherein the at least one machine is configured to asynchronously transmit a request for a digitally signed electronic document to the local server.
1.... software features on medical devices comprising apheresis machines and/or infusion pumps...
6.... asynchronously transmitting a request for a digitally signed electronic document from one of the medical devices to the local server.
36. The system of Claim 26, wherein the local server is configured to: receive a third digital certificate from the license server, the third digital certificate comprising a software disabling code; and transmit fourth digital certificates to the machines to disable the software feature on the machines.
7. The method of claim 6, further comprising: receiving a third digital certificate at the local server, the third digital certificate comprising a software disabling code; transmitting fourth digital certificates to the medical devices to disable the software feature on the medical devices.
37. The system of Claim 26, wherein the license server is configured to reallocate a license from one machine not in operation at a time to another machine which is in operation at the time.
8. The method of claim 7, further comprising reallocating a license from one medical device not in operation at the time to another medical device which is in operation at the time.

generate software enabling data, the software enabling data comprising multiple letters and at least one numerical code, the numerical code representing a number of licenses to be allocated, the software enabling data further comprising an indication of different software features to be enabled at the medical devices; transmit the software enabling data and a certificate signing request to a third party certificate authority; receive a digitally signed electronic document containing the software enabling indicator at the license server, the digitally signed electronic document further comprising a name of the certificate authority that digitally signed the document; and 
transmit the digitally signed electronic document from the license server to the local server disposed at the medical facility for authentication and enabling of software features on the plurality of medical devices.
1. A method of enabling software features on medical devices comprising apheresis machines and/or infusion pumps using a license server disposed outside of a medical facility and a local server disposed at the medical facility, the method comprising: 



generating a software enabling indicator at the license server, the software enabling indicator comprising multiple letters and a numerical code, the numerical code representing a number of licenses to be allocated for a software feature; transmitting the software enabling indicator and a certificate signing request to a third party certificate authority; 
receiving a digitally signed electronic document containing the software enabling indicator at the license server, the digitally signed electronic document further comprising a name of the certificate authority that digitally signed the document; 


transmitting the digitally signed electronic document from the license server to the local server disposed at the medical facility; authenticating the license server at the local server using the digitally signed electronic 

7. The method of claim 6, further comprising: receiving a third digital certificate at the local server, the third digital certificate comprising a software disabling code; transmitting fourth digital certificates to the medical devices to disable the software feature on the medical devices.
40. The license server of Claim 39, wherein the digitally signed electronic document comprises a validity date, the validity date of the digitally signed electronic document to be used by the local server both for representing a date after which the license server can no longer be authenticated using this electronic document and for determining when the software feature is no longer enabled for use.
5. The method of claim 4, wherein the digitally signed electronic document comprises a validity date, the validity date of the digitally signed electronic document used by the local server both for representing a date after which the license server can no longer be authenticated using this electronic document and for determining when the software feature is no longer enabled for use.


Although the ‘957 patent recites a method while the instant application recites a server computer, a system and a license server, it would have been obvious to one of ordinary skill in the art before the 

Claims 25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,985,957 in view of US PG-PUB No. 2005/0108566 A1 to Minogue et al. (hereinafter Minogue).
With respect to claims 25 and 27, The ‘957 patent recites features in claim 1 as noted above, but does not recite the software feature enabled on the machines comprises a remote diagnostic feature or a remote control feature, however, in an analogous art in medical software application, Minogue disclosed software based options for medical system including remote access and diagnosis capability (Minogue, par 0002-0005); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the invention of the ‘957 to incorporate the software based options including remote data access as disclosed by Minogue, in order to enable the system with the ability of software based control for remote diagnosis.

Claims 21-24, 26, and 28-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,587,606. Although the claims at issue are not identical, they are not patentably distinct from each other.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter. With respect to the claims 21-24, 26, and 28-40 of the instant application, please refer to the following table, which illustrates the obvious and anticipatory relationship of the claim limitations at issue:
Instant application
US Pat. No. 10,587,606

(Note: the claimed server computer corresponds to the claimed “local server” in the ‘606 patent)


receive over the network an electronic document comprising a digitally signed identity associated with a remote server computer disposed outside the medical facility, the electronic document further comprising a software enabling indicator, wherein the software enabling code comprises a numerical code representing the number of licenses the server computer may allocate for the software feature; 



generate a plurality of electronic documents, each comprising a digitally signed identity associated with the server computer, the plurality of electronic documents each comprising a second software enabling indicator; and transmit at least one of the 

the software enabling code comprises an indication of a first license for an intensive care unit of the medical facility and a second license for a primary care unit of the medical facility; 
providing a digitally signed electronic document based on the software enabling indicator; transmitting the digitally signed electronic document from the license server to the local server disposed at the medical facility; authenticating the license server at the local server using the digitally signed electronic document; 
generating at the local server a plurality of second digital certificates based at least in part on the software enabling indicator; transmitting the second digital certificates to each of a plurality of the medical devices; and enabling a software feature on the 

1....
authenticating the license server at the local server using the digitally signed electronic document;...
23. The server computer of Claim 21, wherein the software enabling indicator comprises information about licensed software features to be enabled.
1.... the software enabling indicator comprising a numerical code, the numerical code representing a number of licenses to be allocated for a software feature...
24. The server computer of Claim 21, wherein the software enabling indicator comprises information about licensed software features to be disabled.
8. ...the third digital certificate comprising a software disabling code; and transmitting fourth digital certificates to the medical devices to disable the software feature on the medical devices.
26. A system for enabling software features on a plurality of apheresis machines or extracorporeal therapy machines, comprising: a local server disposed within a medical facility; and a license server disposed outside a medical facility configured to: 

generate a software enabling indicator, the software enabling indicator comprising a numerical code, the numerical code representing a number of licenses to be allocated for a software feature, the software 


provide a digitally signed electronic document based on the software enabling indicator; transmit the digitally signed electronic document to the local server disposed at the medical facility; wherein the local server is configured to: 
authenticate the license server at the local server using the digitally signed electronic document; generate at the local server a plurality of second digital certificates based at least in part on the software enabling indicator; 
transmit the second digital certificates to each of a plurality of the medical devices; and enable a software feature on the apheresis machines or extracorporeal therapy machines based on the second digital certificates.

generating a software enabling indicator at the license server, the software enabling indicator comprising a numerical code, the numerical code representing a number of licenses to be allocated for a software 
providing a digitally signed electronic document based on the software enabling indicator; transmitting the digitally signed electronic document from the license server to the local server disposed at the medical facility; 
authenticating the license server at the local server using the digitally signed electronic document; 
generating at the local server a plurality of second digital certificates based at least in part on the software enabling indicator; 
transmitting the second digital certificates to each of a plurality of the medical devices; and enabling a software feature on the medical devices based on the second digital certificates.

(Note: multiple letters is implied in identification of software feature in the license document)
1....a software enabling indicator at the license server, the software enabling indicator comprising a numerical code, the numerical code representing a number of licenses to be allocated for a software feature...
29. The system of Claim 26, wherein the license server is configured to transmit the software enabling 


8. ...third digital certificate comprising a software disabling code; and transmitting fourth digital certificates to the medical devices to disable the software feature on the medical devices.
31. The system of Claim 26, further comprising: at least one of the plurality of apheresis machines or extracorporeal therapy machines, wherein the at least one machines is configured to: generate a symmetric session key using a public key from the local server; transmit the symmetric session key to the local server; and use the symmetric session key for secure communication between the at least one machine and the local server.
1.... software features on medical devices comprising machines for extracorporeal therapy, apheresis machines, and/or infusion pumps,...
2. ....generating a symmetric session key at one of the medical devices using a public key from the local server; transmitting the symmetric session key to the local server; and using the symmetric session key for secure communication between the one of the medical devices and the local server.
32. The system of Claim 31, wherein the at least one machine is further configured to: use the symmetric session key to transmit status information about the at least one machine to the local server; and use the 

33. The system of Claim 26, further comprising: at least one of the plurality of apheresis machines or extracorporeal therapy machines, wherein the at least one machine is configured to: compare a validity date of one of the second digital certificates to an actual date of receipt of the one of the second digital certificates; and determine whether the one of the second digital certificates is valid based on whether a third party certificate authority of the received one of the second digital certificates is on a list of trusted certificate authorities and based on the step of comparing the validity date to the date of receipt of the one of the second digital certificates.
1.... software features on medical devices comprising machines for extracorporeal therapy, apheresis machines, and/or infusion pumps,...
4. ...comparing a validity date of one of the second digital certificates to an actual date of receipt of the one of the second digital certificates; and determining whether the one of the second digital certificates is valid based on whether a third party certificate authority of the received one of the second digital certificates is on a list of trusted certificate authorities and based on the step of comparing the validity date to the date of receipt of the one of the second digital certificates.
34. The system of Claim 26, wherein the digitally signed electronic document comprises a validity date, the validity date of the digitally signed electronic document used by the local server both for representing a date after which the license server can no longer be authenticated using this electronic document and for determining when the software feature is no longer enabled for use.
6. The method of claim 1, wherein the digitally signed electronic document comprises a validity date, the validity date of the digitally signed electronic document used by the local server both for representing a date after which the license server can no longer be authenticated using this electronic document and for determining when the software feature is no longer enabled for use.
35. The system of Claim 26, further comprising at least one of the plurality of apheresis machines or extracorporeal therapy machines, wherein the at least 



8. The method of claim 1, further comprising: receiving a third digital certificate at the local server, the third digital certificate comprising a software disabling code; and transmitting fourth digital certificates to the medical devices to disable the software feature on the medical devices.
37. The system of Claim 26, wherein the license server is configured to reallocate a license from one machine not in operation at a time to another machine which is in operation at the time.
10. The method of claim 1, further comprising reallocating a license from one medical device not in operation at the time to another medical device which is in operation at the time.
38. A license server for enabling software features on medical devices comprising machines for extracorporeal therapy, apheresis machines, and/or infusion pumps, wherein the license server is remote from a local server disposed at a medical facility, the license server comprising: a network interface circuit configured to communicate over a network; and a processing circuit configured to: 
generate software enabling data, the software enabling data comprising multiple letters and at least one numerical code, the numerical code representing a number of licenses to be allocated, the software 
transmit the software enabling data and a certificate signing request to a third party certificate authority; receive a digitally signed electronic document containing the software enabling indicator at the license server, the digitally signed electronic document further comprising a name of the certificate authority that digitally signed the document; and 


transmit the digitally signed electronic document from the license server to the local server disposed at the medical facility for authentication and enabling of software features on the plurality of medical devices.



generating a software enabling indicator at the license server, the software enabling indicator comprising a numerical code, the numerical code representing a number of licenses to be allocated for a software 
providing a digitally signed electronic document based on the software enabling indicator; transmitting the digitally signed electronic document from the license server to the local server disposed at the medical facility; authenticating the license server at the local server using the digitally signed electronic document; 
generating at the local server a plurality of second digital certificates based at least in part on the software enabling indicator; 
transmitting the second digital certificates to each of a plurality of the medical devices; and enabling a software feature on the medical devices based on the second digital certificates.

8. The method of claim 1, further comprising: receiving a third digital certificate at the local server, the third digital certificate comprising a software disabling code; and transmitting fourth digital certificates to the medical devices to disable the software feature on the medical devices.
40. The license server of Claim 39, wherein the digitally signed electronic document comprises a validity date, the validity date of the digitally signed 



Although the ‘606 patent recites a method while the instant application recites a server computer, a system and a license server, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, provided with method recited by the ‘606 patent, to build a server computer, a system and a license server implementing the corresponding method.

Claims 25 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,985,957 in view of US PG-PUB No. 2005/0108566 A1 to Minogue et al. (hereinafter Minogue).
With respect to claims 25 and 27, The ‘957 patent recites features in claim 1 as noted above, but does not recite the software feature enabled on the machines comprises a remote diagnostic feature or a remote control feature, however, in an analogous art in medical software application, Minogue disclosed software based options for medical system including remote access and diagnosis capability (Minogue, par 0002-0005); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the invention of the ‘957 to incorporate the software based options including remote data access as disclosed by Minogue, in order to enable the system with the ability of software based control for remote diagnosis.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the software enabling code" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the number of licenses" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
The dependent claims included in the statement of rejection but not specifically addressed in the body of the rejection have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rationale as applied to their parent claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-24, 26, 28-30, and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over US PG-PUB No. 2007/0150418 A1 to Ben-Menahem et al. (hereinafter Ben-Menahem) in view of US PG-.
As per claim 21, Ben-Menahem disclosed a server computer for enabling a software feature on a plurality of machines (Ben-Menahem, par 0043, “license server associated with an enterprise” corresponds to the claimed server computer), comprising: 
a network interface circuit configured to communicate over a network (Ben-Menahem, par 0043, “license server associated with an enterprise” that issues certificates, i.e., network interface is implicitly disclosed); and 
a processing circuit configured to: receive over the network an electronic document comprising a digitally signed identity associated with a remote server computer (Ben-Menahem, par 0043, “The root authority normally manifests its grant of authority by signing the identity certificate of the license server”, the root authority gives authorization to the enterprise license server to issue certificates), the electronic document further comprising a software enabling indicator, wherein the software enabling code comprises information about enabling information for the software feature (Ben-Menahem, par 0011, “The license can identify the needed certificate by specifying which entity must sign the certificate in order for the certificate to be considered acceptable”; also par 0029, software enabling indicator including information used “to make decisions about whether to enable or disable certain software features”, such as “particular set of hardware parameters”); generate a plurality of electronic documents, each comprising a digitally signed identity associated with the server computer, the plurality of electronic documents each comprising a second software enabling indicator  (Ben-Menahem, par 0036, enterprise license sever 404 issues certificates to computers 406 and 408); and transmit at least one of the plurality of electronic documents to each of the plurality of machines for use in enabling 
Ben-Menahem differs from the claimed invention in that Ben-Menahem does not disclose the machines being apheresis machines or extracorporeal therapy machines, and further does not disclose the facility being a medical facility; however, in an analogous art in digital certificate application, Bousamra disclosed using digital certificate for control software used in medical devices (Bousamra, Abstract, and par 0042, 0052-0056); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to extend the application of the certificate management system of Ben-Menahem in the medical application system of Bousamra, to provide a software feature control to the medical software application;
Ben-Menahem further does not explicitly disclose the software enabling indicator comprises a numerical code representing a number of software licenses to be allocated for a software feature, however, in an analogous art in digital communication security, Teal disclosed license certificate that includes information indicating a number of software licenses allowed (Teal, par 0072, Table 6); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Ben-Menahem to further include license pack certificate as disclosed by Teal, in order to allow the system to install multiple licensed copies of software.

As per claim 22, Ben-Menahem- Bousamra-Teal disclosed the server computer of Claim 21, wherein the processing circuit is further configured to authenticate the remote server computer using the electronic document (Ben-Menahem, par 0034, Fig. 4, license server ID certificate 412 is used to authenticate the license server).



As per claim 24, Ben-Menahem-Bousamra-Teal disclosed the server computer of Claim 21,wherein the software enabling indicator comprises information about licensed software features to be disabled (Ben-Menahem, par 0024, “Enforcement component 208 interacts with software 202, and can enable or disable certain features 204. Enforcement component 208 enables or disables certain features in support of a particular licensing model under which software 202 is licensed”).


As per claim 26, Ben-Menahem- Bousamra-Teal disclosed a system for enabling software features on a plurality of apheresis machines or extracorporeal therapy machines, comprising: 
a local server disposed within a medical facility (Ben-Menahem, par 0043, “license server associated with an enterprise” corresponds to claimed “local server”, and Bousamra, Abstract, and par 0042, 0052-0056, medical application; the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein); and 
a license server disposed outside a medical facility (Ben-Menahem, par 0043, “a root authority (e.g., the server that the manufacturer and/or licensor of the software has recognized 
generate a software enabling indicator, the software enabling indicator comprising a numerical code, the numerical code representing a number of licenses to be allocated for a software feature, the software enabling indicator further including information about licensed software features to be enabled (Ben-Menahem, par 0043, implicit, the root authority gives authorization to the enterprise license server to issue certificates; par 0011, “The license can identify the needed certificate by specifying which entity must sign the certificate in order for the certificate to be considered acceptable”; also par 0029, software enabling indicator including information used “to make decisions about whether to enable or disable certain software features”, such as “particular set of hardware parameters”, Teal, par 0072, Table 6, license certificate that includes information indicating a number of software licenses allowed; the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein); 
provide a digitally signed electronic document based on the software enabling indicator  (Ben-Menahem, par 0043, “The root authority normally manifests its grant of authority by signing the identity certificate of the license server”); transmit the digitally signed electronic document to the local server disposed at the medical facility (Ben-Menahem, par 0043, “The root authority normally manifests its grant of authority by signing the identity certificate of the license server”); wherein the local server is configured to: authenticate the license server at the local server using the digitally signed electronic document (Ben-Menahem, par 0034, Fig. 4, license server ID certificate 412 is used to authenticate the license server); 

enable a software feature on the apheresis machines or extracorporeal therapy machines based on the second digital certificates (Ben-Menahem, Fig. 4, and par 0036, 0037, Bousamra, Abstract, and par 0042, 0052-0056, medical application; the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein).

As per claim 28, Ben-Menahem- Bousamra-Teal disclosed the system of Claim 26, wherein the software enabling indicator further comprises multiple letters (Ben-Menahem, par 0029, software enabling indicator including information used “to make decisions about whether to enable or disable certain software features”, the description of such information corresponds to multiple letters).

As per claim 29, Ben-Menahem- Bousamra-Teal disclosed the system of Claim 26, wherein the license server is configured to transmit the software enabling indicator and a certificate signing request to a third party certificate authority (Ben-Menahem, par 0043, the root authority gives authorization to the enterprise license server to issue certificates, and “The root authority normally manifests its grant of authority by signing the identity certificate of the license server”) and to receive the digitally signed electronic document based on the software enabling indicator from the third party certificate authority (Ben-Menahem, par 0043, the root authority gives authorization to the enterprise license server to issue certificates, and “The root authority 

As per claim 30, Ben-Menahem- Bousamra-Teal-Limber disclosed the system of Claim 26, wherein the software enabling indicator comprises information about licensed software features to be disabled (Ben-Menahem, par 0024, “Enforcement component 208 interacts with software 202, and can enable or disable certain features 204. Enforcement component 208 enables or disables certain features in support of a particular licensing model under which software 202 is licensed”).

As per claim 33, Ben-Menahem- Bousamra-Teal disclosed the system of Claim 26, further comprising: at least one of the plurality of apheresis machines or extracorporeal therapy machines (Bousamra, Abstract, and par 0042, 0052-0056, digital certificate for control software used in medical devices; the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein), Ben-Menahem further disclosed determine whether the one of the second digital certificates is valid based on whether a third party certificate authority of the received one of the second digital certificates is on a list of trusted certificate authorities and  (Ben-Menahem, par 0028, “Enforcement component 208 can also evaluate various other information, such as a Certificate Revocation List (CRL) to determine whether the certificate 308 and/or the certificate authority that issued certificate 308 continues to be valid”), Ben-Menahem does not explicitly disclose “compare a validity date of one of the second digital certificates to an actual date of receipt of the one of the second digital certificates; and determine whether the one of the second digital certificates is valid based on the step of comparing the validity date to the date of receipt of the one of the second digital certificates”, 

As per claim 34, Ben-Menahem- Bousamra-Teal disclosed the system of Claim 26, wherein the digitally signed electronic document comprises a validity date, the validity date of the digitally signed electronic document used by the local server both for representing a date after which the license server can no longer be authenticated using this electronic document and for determining when the software feature is no longer enabled for use (Teal, par 0076, 0077, and Table 8, the reasons of obviousness have been noted in the rejection of claim 33 above and applicable herein).

As per claim 35, Ben-Menahem- Bousamra-Teal disclosed the system of Claim 26, further comprising at least one of the plurality of apheresis machines or extracorporeal therapy machines  (Bousamra, Abstract, and par 0042, 0052-0056, digital certificate for control software used in medical devices; the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein), wherein the at least one machine is configured to asynchronously transmit a request for a digitally signed electronic document to the local server (Ben-Menahem, Fig. 6, step 606, computer enrolls with license server to obtain certificate).



As per claim 37, Ben-Menahem- Bousamra-Teal disclosed the system of Claim 26, wherein the license server is configured to reallocate a license from one machine not in operation at a time to another machine which is in operation at the time (Teal, par 0060, certificate for client is dynamically generated; the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein).

As per claim 38, Ben-Menahem- Bousamra-Teal disclosed a license server for enabling software features on medical devices comprising machines for extracorporeal therapy, apheresis machines, and/or infusion pumps (Ben-Menahem, par 0043, “a root authority (e.g., the server that the manufacturer and/or licensor of the software has recognized as the legitimate authority of the licensee, which is manifested by the manufacturer's and/or licensor's recognization of that root authority in the license)”, the server serving as the root authority corresponds to the claimed license server, and Bousamra, Abstract, and par 0042, 0052-0056, medical application; the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein), wherein the license server is remote from a local server disposed at a medical facility 
a network interface circuit configured to communicate over a network (Ben-Menahem, par 0043, “The root authority normally manifests its grant of authority by signing the identity certificate of the license server”, i.e., network interface is implicitly disclosed); and 
a processing circuit configured to: 
generate software enabling data, the software enabling data comprising multiple letters and at least one numerical code, the numerical code representing a number of licenses to be allocated, the software enabling data further comprising an indication of different software features to be enabled at the medical devices (Ben-Menahem, par 0043, implicit, the root authority gives authorization to the enterprise license server to issue certificates; par 0011, “The license can identify the needed certificate by specifying which entity must sign the certificate in order for the certificate to be considered acceptable”; also par 0029, software enabling indicator including information used “to make decisions about whether to enable or disable certain software features”, such as “particular set of hardware parameters”, Teal, par 0072, Table 6, license certificate that includes information indicating a number of software licenses allowed; the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein); 
transmit the software enabling data and a certificate signing request to a third party certificate authority (Ben-Menahem, par 0043, the root authority gives authorization to the enterprise license server to issue certificates, and “The root authority normally manifests its grant of authority by signing the identity certificate of the license server”); receive a digitally signed electronic document containing the software enabling indicator at the license server (Ben-Menahem, par 0043, the root authority gives authorization to the enterprise license server 
transmit the digitally signed electronic document from the license server to the local server disposed at the medical facility for authentication and enabling of software features on the plurality of medical devices (Ben-Menahem, par 0043, the root authority gives authorization to the enterprise license server to issue certificates, and “The root authority normally manifests its grant of authority by signing the identity certificate of the license server”).

As per claim 39, Ben-Menahem- Bousamra-Teal disclosed the license server of Claim 38, wherein the processing circuit is further configured to transmit a second digital certificate to the local server, the second digital certificate comprising a software disabling code for disabling one or more of the software features on the medical devices (Ben-Menahem, par 0024, “Enforcement component 208 interacts with software 202, and can enable or disable certain features 204. Enforcement component 208 enables or disables certain features in support of a particular licensing model under which software 202 is licensed”).

As per claim 40, Ben-Menahem- Bousamra-Teal disclosed the license server of Claim 39, wherein the digitally signed electronic document comprises a validity date, the validity date of the digitally signed electronic document to be used by the local server both for representing a date after which the license server can no longer be authenticated using this electronic .

Claims 25, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Menahem in view of Bousamra and Teal as applied to claims 21 and 26 above, and further in view of US PG-PUB No. 2005/0108566 A1 to Minogue et al. (hereinafter Minogue).
As per claim 25, Ben-Menahem- Bousamra-Teal disclosed the server computer of Claim 21, Ben-Menahem does not explicitly disclose the software feature enabled on the machines comprises a remote diagnostic feature or a remote control feature; however, in an analogous art in medical software application, Minogue disclosed software based options for medical system including remote access and diagnosis capability (Minogue, par 0002-0005); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the invention of Ben-Menahem to incorporate the software based options including remote data access as disclosed by Minogue, in order to enable the system with the ability of software based control for remote diagnosis.

As per claim 27, Ben-Menahem- Bousamra-Teal-Minogue disclosed the system of Claim 26, wherein the software feature enabled on the machines comprises a remote diagnostic feature or a remote control feature (Minogue, par 0002-0005; the reasons of obviousness have been noted in the rejection of claim 25 above and applicable herein).

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Ben-Menahem in view of Bousamra and Teal as applied to claims 21 and 26 above, and further in view of US PG-PUB No. 2005/0066171 A1 to Simon (hereinafter Simon).
As per claim 31, Ben-Menahem- Bousamra-Teal disclosed the system of Claim 26, further comprising: at least one of the plurality of apheresis machines or extracorporeal therapy machines (Bousamra, Abstract, and par 0042, 0052-0056, digital certificate for control software used in medical devices; the reasons of obviousness have been noted in the rejection of claim 21 above and applicable herein), Ben-Menahem does not explicitly disclose “generate a symmetric session key using a public key from the local server; transmit the symmetric session key to the local server; and use the symmetric session key for secure communication between the at least one machine and the local server”, however, in an analogous art in digital data security, Simon disclosed establishing secure communication by generating session key based on public key (Simon, par 0050, “Secure connection 232 is established by client 102 and certifying authority 108 generating a session key. According to one implementation, the session key is generated using the client public key and the certifying authority public key”); it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, to modify the system of Ben-Menahem to further incorporate the secure communication by generating session key using public key as disclosed by Simon, in order to ensure communication security between the devices.

As per claim 32, Ben-Menahem- Bousamra-Teal-Simon disclosed the system of Claim 31, wherein the at least one machine is further configured to: use the symmetric session key to transmit status information about the at least one machine to the local server; and use the symmetric session key to set a configuration for the at least one machine from the local server .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Azema et al. (US Pat. No. 8,122,244 B2) disclosed a system for protecting firmware using a manufacturer certificate using configuration parameters stored in certificate.
Brausch et al. (US Pat. No. 7,063,253 B1) disclosed a method and system for configuring software using configuration rules in digital certificate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linglan Edwards whose telephone number is (571)270-5440.  The examiner can normally be reached on 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok B Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/LINGLAN E EDWARDS/Primary Examiner, Art Unit 2491